Order entered June 8, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00326-CV

                              MICHAEL A. RUFF, Appellant

                                              V.

      SUZANN RUFF, MATTHEW D. RUFF, AND FROST BANK, N.A., Appellees

                          On Appeal from the Probate Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. PR-11-02825-1

                                          ORDER
                Before Chief Justice Wright, Justice Evans, and Justice Brown

       Based on our opinion of this date, we AFFIRM the trial court’s March 19, 2018 order

setting the supersedeas bond. We LIFT the stay granted by order dated April 10, 2018.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE